Case: 15-40387      Document: 00513794418         Page: 1    Date Filed: 12/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                      No. 15-40387                          FILED
                                                                    December 13, 2016
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk

              Plaintiff - Appellee

v.

JUAN CANAS CERVANTES-SANDOVAL,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-810-1


Before JOLLY, HIGGINBOTHAM, and PRADO, Circuit Judges.
PER CURIAM:*
       Juan Canas Cervantes-Sandoval appeals the sentence he received
following his guilty plea conviction for illegal reentry. The sole issue is whether
the district court committed reversible error in imposing a sixteen-level
increase under U.S. Sentencing Guideline § 2L1.2(b)(1)(A)(ii) based on its
determination that Cervantes-Sandoval was previously deported following a
conviction for a crime of violence (“COV”).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40387    Document: 00513794418     Page: 2   Date Filed: 12/13/2016



                                 No. 15-40387
      Cervantes-Sandoval contends that his prior conviction for aggravated
assault under Ga. Code § 16-5-21(a) is not a COV because the least culpable
act under the statute: (1) does not meet the generic, contemporary definition of
“aggravated assault” in U.S.S.G. § 2L1.2; and (2) does not have as an element
the use, attempted use, or threatened use of physical force against another.
      The arguments that Cervantes-Sandoval has raised are identical to
those rejected by this Court in United States v. Torres-Jaime, 821 F.3d 577,
581–85 (5th Cir. 2016). As Cervantes-Sandoval concedes, Torres-Jaime is
binding precedent that forecloses his arguments, even in the wake of Mathis v.
United States, 136 S. Ct. 2243 (2016). See United States v. Hernandez-Cifuentes,
No. 16-40550, 2016 WL 6210703, at *1 (5th Cir. Oct. 24, 2016). Accordingly,
for the reasons explained in Torres-Jaime, the district court did not err in
determining that Cervantes-Sandoval’s prior conviction for aggravated assault
was a COV and applying the sixteen-level § 2L1.2(b) enhancement.            The
judgment of the district court is therefore AFFIRMED.




                                       2